218 Md. 649 (1958)
145 A.2d 766
INGRAM ET AL.
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 21, September Term, 1958.]
Court of Appeals of Maryland.
Decided November 13, 1958.
Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
PER CURIAM:
In this application for leave to appeal, the petitioners raise no questions reviewable in a habeas corpus proceeding, and the application is denied for the reasons set out in the opinion of Judge McLaughlin below.
Application denied, with costs.